DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…implant using a composite powder with micro-structured particles” (see preamble line 1-2). The body of the claim recites: wherein initially the composite powder is obtained by bonding large particles to small particles (see lines 2-3 of claim 1). The claim as written is vague and indefinite as it is unclear whether the final composite powder is bonded again to additional particles as recited in the preamble or the composite powder includes combination of large and small particles. The body of the claim recites combining large and small particles, however, the preamble appears to teach differently and therefore applicant is urged to clarify this in the next action.
Claim 1 recites “wherein initially the composite powder is obtained by bonding large particles to small particles, wherein the large particles have a mean diameter ….” to method for manufacturing an implant using composite powder with micro-structured particles, and it is noted the entire claim only includes a step of laser sintering for forming the implant. It is unclear whether applicant intends to include in the step of forming the implant, a first step of forming the composite powder and then taking the composite powder and directly forming the implant. For the purpose of examination the examiner considers claim 1 only includes step of laser sintering composite powder that have a mean particle size d50 in the range from 10 micron to less than 200 micron and the fine fraction of the composite powder is less than 50% vol. It is unclear whether “the fine fraction” as claimed is the “micro-structured particles” or “small particles”.  Applicant is urged to clarify this in the next action. The dependent claims are rejected for the same reason as discussed above.
Claim 4 recites “d20/d50” in line 2. Claim is vague and indefinite as it is unclear what d20 is supposed to mean as per the ratio claimed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vucak et al (WO 2012/126600, the examiner uses equivalent translation provided by US 9,707,734 B2).
For claim 1, 5, 8, and 10-11, Vucak teaches a method for manufacturing an implant, the composite powder in which large polymer particles (thermoplastic polymers, polyamides, polylactic acid (Poly-D, Poly-L-Lactic), polyurethane) are joined to small calcium salt (calcium carbonate, or calcium phosphate) (see col 5 lines 1 to col 6 lines 65, additionally see col 7 lines 1 to col 19 lines 50). The small particles are either arranged on the surface of the large particles or distributed in homogenously within the large particles (col 6 lines 13-30), and are used to form implants via laser sintering of the composition comprising the composite powder (col 5 lines 40 -60, col 7 lines 1-15 and throughout). 
Vucak further teaches large particles have a mean diameter ranging from 0.1 micron to 11 mm and small particles having mean particle size ranging from 0.01 micron to 1mm (see col 6 lines 15-25, col 13 lines 10-25, col 19 lines 50-65, col 20 lines 50-65); and having the composite particles having (core, sheath) with average diameter in the range from 0.1 micron to 10 mm (see col 20 lines 45-55). 
The examiner notes that Vucak teaches overlapping ranges for the large particles, however, suggests in various examples to optimize the both large, small, particles to obtain desired sized composite powder (see col 12 lines 10-25, col 19 line 1 to col 20 lines 65, claim 1 in addition to col  6 lines 1 to col 7 lines 20), it would have been obvious to one having ordinary skill in the art to have desired large particle size as claimed range for producing desired size composite powder for use in forming implants. See In re Malagari, 184 USPQ 549 (CCPA 1974) in regards to overlapping ranges are held prima facie obvious.
Claims 2-3 pertains to composite powder having specific particle size such as less than 350 micron, or average particle size within the range from 20 micron to less than 150 micron. It is noted above that Vucak provides suggestion for optimizing such ratio as claimed (see col 19 line 1 to col 20 lines 65, and throughout) in order to produce powder functional for producing implant.
As for claim 4, Vucak further teaches calcium salt having aspect ratio of less than 5  (col 12 lines 1-30) and/or the calcium salt comprises spherical calcium carbonate  (col 17 lines 50-65, col 19 lines 10 and onward) and/or calcium salt comprises calcium phosphate (see 19 lines 20 -40, and claim 7). The claim 4 additionally recites composite powder have a d20/d50 ratio, however, this limitation is found indefinite as discussed above. 
Claims 6-7, Vucak further teaches characterized in that the large particles comprise at least one absorbable polymer (polyester) (col 7 lines 1 to col 20 lines 20). It is noted that remainder of claim includes inherent viscosity, polymer concentration, and these would exist as Vucak uses same material, which exhibits same properties. 
As for claim 12, Vucak further teaches the percentage of calcium salt particle related to the total weight of the composite particle is at least 0.1 wt% (see col 11 lines 56-66, col 21 lines 20-30). 
As for claim 13, Vuc3ak further provides suggestion to have the composite powder related to the total weight  of the composite powder, comprises 40 wt% of PLLA and 20.0 wt% to 60% of calcium carbonate particles (claim 4,  col 10 lines 20 to  col 11 lines 50 states using PLLA in combination with calcium salt, preferable calcium carbonate, also see  col 21 lines 15-30, col 24, lines 20-35 and examples 1,2,3).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US -20200307027-A1; US-20200016826-A1; US-20190308241-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743